Cole, J.
The only question piesented for our determination in this case is, whether a party whose ferry *446license lias been revoked by an order of the board of supervisors, has the right of appeal from, such order. That an appeal lies from the board of supervisors to the District Court, has been several times decided. See Umbarger v. Bean et al., 15 Iowa, 256; Garber v. Clayton County, 19 id. 29; Prosser v. Wapello County, 18 id. 327. Of course,'the matter determined by the board of supervisors must affect the rights of individuals in order to entitle a party to appeal. We have decided, that in matters affecting the public, as distinguished from individuals, such as the awarding of a ferry license to one of two or more applicants therefor, the order of the board of supervisors could not be appealed from. Lippencott v. Allander, 23 Iowa, 536. The reason for denying the appeal was, that there ivas no individual right involved.
But the difference between deciding which of two or more persons applying therefor shall have a gratuitous grant of a ferry franchise, and the taking away or revolcng that franchise after it has become a vested right in the grantee, is too manifest to require argument to demonstrate. In the one case, the party is an unsuccessful applicant for a franchise, and fails to acquire any vested right or interest in it; in the other, he has secured the franchise and it has become his property, and the order revoking it takes from him his property, and that property, too, which he may voluntarily sell, or which may be sold under execution as real property. Bev. §§ 1240,1243.
Our statute provides for an appeal to the people from a decision of the board of supervisors in refusing or granting a license, and provides for the manner of submitting the appeal to the vote of the people. Bev. § 1227 et seg. This may be a very proper tribunal to appeal to, for determining who or which of the applicants shall receive a franchise from the public, to be used for the accommodation of the public, though for his individual profit. .
*447But after sucli franchise has been granted, the right of the licensee therein vested in him, and he has expended his money or labor in preparing for the use and enjoyment of the franchise for the convenience of the people and his own advantage, then the revocation of the license operates to deprive him of his property. This cannot be done without due process of law. VYhether he has done acts which forfeit his franchise is a matter for judicial determination, and not a matter of discretion simply, in any tribunal, nor of popular will.
Our statute also provides, that an appeal is" allowed from all decisions of the board of supervisors on the merits of any matter affecting the rights or interests of individuals as distinguished from the public. Rev. §§ '267 and 312. Under this statute the plaintiff had the right to an appeal. The decision of the board of supervisors affected his rights and interests as distinguished from the public. The District Court erred in dismissing the appeal.
Reversed.